Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-20 &24-30) in the reply filed on 06/29/2020 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clifford US2007/0260151.

Regarding claim 24,  method of rejecting an acquired biophysical signal, the method comprising: receiving, by a processor[0025, see claim 23], a biophysical-signal data set of a subject[[0025]see claim1]; comparing, by the processor, the 
Regarding claim 28, Clifford discloses causing, by the processor, transmission of the received biophysical-signal data set over a network to an external analysis system(602), wherein the analysis system is configured to analyze the received biophysical-signal data for presence, or degree, of a pathology or clinical condition[0069-0098][see fig.6].
Claim(s) 24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stadler et al US2015/0305641.

Regarding claim 24, Stadler discloses a method of rejecting an acquired biophysical signal, the method comprising: receiving, by a processor(30), a biophysical-signal data set of a subject; comparing, by the processor (30), the received biophysical-signal data set to at least one template-signal vector data set characteristic of a representative quasi-periodic pattern within the biophysical-signal data set; and rejecting, by the processor(30), the received biophysical-signal data set based on the comparison[094,0100,0124,0148,0184,0185,0192].

Claim(s) 24 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawchuk US2009/0299421.

Regarding claim 24, Sawchuk discloses a method of rejecting an acquired biophysical signal, the method comprising: receiving, by a processor, a biophysical-signal data set of a subject; comparing, by the processor, the received biophysical-signal data set to at least one template-signal vector data set characteristic of a representative quasi-periodic pattern within the biophysical-signal data set; and rejecting, by the processor, the received biophysical-signal data set based on the comparison[0128,0140,0142,0152-0153,0177-0179,0181,0185-0186,0199,0200].
Regarding claim 28, Sawchuk discloses causing, by the processor, transmission of the received biophysical-signal data set over a network(186) to an external analysis system, wherein the analysis system is configured to analyze the received biophysical-signal data for presence, or degree, of a pathology or clinical condition[see fig.12][0203-0207].

Allowable Subject Matter
Claims 1-20 and 30 are allowed.
Claims 25-27 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(A) 	Grouchy et al US2019/0200893, Grouchy discloses in FIG. 1, measurement system 102 is a non-invasive embodiment (shown as "Measurement System (biophysical)" 102) that acquires a plurality of biophysical signals 104 (e.g., phase gradient biophysical signals) via measurement probes 114 (shown as probes 114a, 114b, 114c, 114d, 114e, and 114f) from a subject 106 to produce a phase-gradient biophysical data set 108[0083-0086].
(B) 	Gupta et al US2019/0214137, Gupta discloses in FIG. 1, measurement system 102 is a non-invasive embodiment (shown as "Measurement System (biophysical)" 102) that acquires a plurality of biophysical signals 104 (e.g., phase gradient biophysical signals) via measurement probes 114 (shown as probes 114a, 114b, 114c, 114d, 114e, and 114f) from a subject 106 to produce a phase-gradient biophysical data set 108. Assessment system 110 (shown as "Non-invasive assessment system" 110) receives the phase-gradient biophysical data set 108 and generates one or more phase space volumetric objects 112 (also referred to herein as a "phase space volumetric model" 112) for analysis of the phase-gradient biophysical data set 108. Each of the phase space volumetric objects 112 as a three-dimensional structure includes a plurality of vertices generated as a point cloud in three-dimensional space and a plurality of faces defined by the plurality of vertices. Assessment system 110 can further determine, in some embodiments, a set of computed phase space tomographic images from the phase space volumetric objects 112[0059-0061].
(C)	Brest Van Kempen et al US2013/0303871, discloses a measurement system for acquiring biopotentials is provided, which comprises a sensor device and a processing device, which are electrically connected to cooperate during use. The measurement system may be capable of simultaneous measurement of biopotentials by the sensor device and wireless transmission of amplified biopotentials by the processing device, and may be provided with means for preventing the measurements from being disturbed by the transmissions. Also disclosed are (i) a sensor device for measuring a biopotential having at least one sensor with a measurement electrode for measuring the biopotential at a measurement portion of a body and (ii) a processing device for processing biopotentials that has at least one sensor input for receiving the amplified biopotentials measured by a sensor of the sensor device[abstract][0014-0023]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
/ROLAND DINGA/
Examiner
Art Unit 3762